Case 6:17-cv-00223-RC-KNM Document 38 Filed 08/26/19 Page 1 of 1 PageID #: 1412



                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION


 HAROLD L. BASS, JR., #1988059,                 §

 VS.                                            §           CIVIL ACTION NO. 6:17cv223

 DIRECTOR, TDCJ-CID                             §

                                           ORDER

         Before the Court is Respondent’s motion to substitute counsel (Dkt. #37). The Director

 desires to substitute Patrick D. Todd for Jessica Michelle Manojlovich as counsel. The motion is

 reasonable. It is therefore

         ORDERED that Respondent’s motion to substitute counsel (Dkt. #37) is GRANTED and

 Patrick D. Todd is substituted for Jessica Michelle Manojlovich as the Respondent’s attorney. It

 is further

         ORDERED that the Clerk of Court shall show on the docket sheet that Jessica Michelle

 Manojlovich is terminated as counsel for the Respondent.

        So ORDERED and SIGNED this 26th day of August, 2019.
